Citation Nr: 1617422	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959 and from November 1960 to March 1976.  He died in May 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal has been certified to the Board by the RO in Nashville, Tennessee.  The Appellant testified at a travel board hearing before the undersigned in February 2016.  A copy of the hearing transcript is of record.  

The appellant's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran died in May 2012.  His death certificate includes metastatic squamous cell lung cancer as an immediate cause of death.

2.  The evidence is evenly balanced as to whether the Veteran's lung cancer was caused by Agent Orange exposure as a result of active duty service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

The Veteran died in May 2012.  As noted above, his death certificate lists metastatic squamous cell lung cancer as an immediate cause of death.  Service connection was not in effect for any disabilities at the time of the Veteran's death.  The appellant contends the Veteran's lung cancer was caused by exposure to Agent Orange while serving in Vietnam, and thus, entitlement to service connection for his cause of death should be granted.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who served on active duty in the Republic of Vietnam between the periods from January 9, 1962 to May 7, 1975, is presumed to have been exposed to certain herbicide agents including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, service-connection for certain diseases, including lung cancer, will be presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence, the Board recognizes that VA is not able to verify the Veteran served on active duty in Vietnam.  Although the ship the Veteran was assigned is credited with multiple periods of service within the territorial waters of Vietnam between February 1966 and April 1968, the record provides no conclusive proof of in-country service.  See December 2014 VA memorandum.  

Nevertheless, the record contains several credible statements corroborating the Veteran's in-country service.  For example, a former shipmate submitted a statement in November 2012 indicating he and the Veteran were sent to various bases in Vietnam between December 1965 and October 1968.  See November 2012 buddy statement.  In February 2016, an individual who served with the Veteran described an incident in which a helicopter landed at Da Nang for maintenance.  The Veteran was on board the helicopter before it landed, and he assisted in the maintenance work for approximately 14 days in Vietnam.  See February 2016 buddy statement.  The record also contains several credible statements written by the appellant describing the Veteran's service in Vietnam.  

The Board finds the evidence is evenly balanced regarding whether the Veteran served on active duty in Vietnam.  While VA records do not contain conclusive proof of in-country service, several credible lay statements establish the Veteran served in Vietnam on multiple occasions during the relevant time period.  By law, reasonable doubt in the evidence is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b).  Thus, affording the appellant the benefit of the doubt, the Veteran's exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

Because the Veteran was exposed to Agent Orange during service, entitlement to service-connection for his lung cancer is also presumed.  38 C.F.R. § 3.309(e).  Because lung cancer is listed as an immediate cause of the Veteran's death, entitlement to service-connection for the cause of his death is granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


